DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species group Ib and species group IIb in the reply filed on 3 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 March 2022, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 (and by dependency claims 43, 47 and 51) recites the limitation "step C " in claim one.  There is insufficient antecedent basis for this limitation in the claim.  There is no step C in claim 1. The examiner is unclear what steps c is and therefore is unable to examine claims 40, 43, 47 and 51.  However, it is noted that TADAMASA ET AL. discloses washing and drying of the recycled scrap in order to remove impurities (Example 1 and 8).
Regarding claim 3, 16, 62, 63, 64 and 65, the phrase "and/or" renders the claim(s) indefinite it is unclear whether the claim limitations following and/or are required or not.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 is dependent upon claim 0 there is not a claim 0 and the set of claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. . It is unclear what limitations are part of claim 3 because of the incorrect dependency and therefore claim 3 cannot be examined.
Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 42 is dependent upon claim 0 there is not a claim 0 and the set of claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) 
Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 57 is dependent upon claim 0 there is not a claim 0 and the set of claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It is unclear what limitations are part of claim 57 because of the incorrect dependency and therefore claim 57 cannot be examined.
Claim Objections
Claim 1 is objected to because of the following informalities: the, after shreds in step b is unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 13, 16, 29, 31, 35-37, 39, 53, 56 and 63-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tadamasa et al. (JP 2021–115862A (machine translation provided)).
Regarding Claims 1 and 16: TADAMASA ET AL. discloses a method for recycling a transfer product having at least one carrier film, wherein a transfer ply is arranged detachably at least partially on the at least one carrier film, and wherein the following steps are carried out in the method: a) shredding the transfer product, by means of a shredder or a shredding device, extruding the transfer product shreds into an extrusion product (Example 1 and 8 PET-3 base release film roll was washed, cut, dried at a reduced pressure, put into a melt extruder and melt the extruded at 280° C into an extruded product).
Regarding Claim 2: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein the transfer product shreds comprise transfer ply constituents and/or carrier film shreds (Example 1 and 8).
Regarding Claim 5: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein the at least one carrier film comprises PET as main constituent, wherein the proportion of PET in the carrier film is more than 97% (Example 1 and 8).
Regarding Claim 6: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein the at least one transfer ply, has at least one layer or a combination of layers, (Example 1 and 8).
Regarding Claim 13 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein, before step a), the 
Regarding Claim 29: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein, during the extruding in step b), the transfer product shreds, are plasticized and homogenized by means of an extruder system (Example 1 and 8).
Regarding Claim 31: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein the melting temperature of the transfer product shreds, in step b) during the extruding is in a range of from 100°C to 350°C (Example 1 and 8).
Regarding Claim 35: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein, after step b), the compact product and/or extrusion product has a purity in the range of from 60.0 wt.- % to 100.0 wt.-% (Amount of impurities is less than .08 % by weight, Example 1 and 8).
Regarding Claim 36: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. fails to specifically disclose wherein, after step b), the compact product and/or extrusion product has an intrinsic viscosity in the range of from 0.3 dl/g to 0.9 dl/g. However, given the similarities in the products of the prior art and instant invention is the examiner’s position that the prior art product has the claimed properties. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie 
Regarding Claim 37: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. fails to specifically disclose wherein after step b), the compact product and/or extrusion product is colorless, transparent, crystal clear, opaque, dyed, at least partially dyed or colored. However, given the similarities in the products of the prior art and instant invention is the examiner’s position that the prior art product has the claimed properties. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding Claim 39 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein, after step b), the compact product and/or extrusion product is suitable for at least one subsequent process or a combination of processes, selected from: injection molding, extrusion, pressing processes, compounding, chemical recycling and/or energy recovery (thermal recycling, in other words energy recovery Example 1).
Regarding Claim 53: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. further discloses wherein the following step is further performed after step a) or after step b): f) compounding the compact product and/or the extrusion product and/or the transfer product shreds, wherein additives are added in order to provide a compound with improved material properties (barium titanate is added because it plays a role as a lubricant (three lines above paragraph A Amount Of Impurities In Film (% by weight).
Regarding Claim 56: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 53. TADAMASA ET AL. further discloses wherein, in step f), the molten compound is further processed directly in a shaping process (extruded through a die unto casting drum. (Example 1 and 8).
Regarding Claim 63 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 53. TADAMASA ET AL. fails to specifically disclose wherein, after step f), the compound and/or granular material, has a notch toughness, at room temperature, in the range of from 1 kJ/m2 to 100 kJ/m2. However, given the similarities in the products of the prior art and instant invention is the examiner’s position that the prior art product has the claimed properties. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products 
Regarding Claim 64 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 53. TADAMASA ET AL. fails to specifically disclose wherein, after step f), the compound and/or granular material, has a modulus of elasticity (E modulus), in the range of from 1,000 MPa to 10,000 MPa. However, given the similarities in the products of the prior art and instant invention is the examiner’s position that the prior art product has the claimed properties. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding Claim 65: TADAMASA ET AL. discloses the invention as described above in the rejection of claim 53. TADAMASA ET AL. further discloses wherein, after step f), the compound and/or granular material has a purity in the range of from 20.0 wt.-% to 99.9 wt.-%.( Example 1 and 8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 14, 17, 21, 23, 24, 30 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Tadamasa et al. (JP 2021–115862A (machine translation provided)).
Regarding Claim 11 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. fails to specifically disclose wherein the following step is further performed before step a): collecting the transfer product by means of a collection vessel. TADAMASA ET AL. discloses collecting the transfer product via a roll. 
Regarding Claim 12 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 11. TADAMASA ET AL. further discloses wherein the following step is further performed before step a): transporting the collection vessel to the shredder or the shredding device by hand and/or by means of a feeder. As described above TADAMASA ET AL. discloses collection of the role in supplying the role to a cutting device which is fed into an extruder. (Example 1 and 8).
Regarding Claim 14 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. fails to specifically disclose wherein, before step a), the transfer product has a proportion of adhesive strips and/or splicing tapes in the range of from 0 wt.-% to 0.5 wt.-%. TADAMASA ET AL. discloses impurities and therefore a person having ordinary skill in the art at the time of invention would have found various impurities to be obvious absent a showing of unexpected results.
Regarding Claim 17  : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. fails to specifically disclose wherein, in step a), during the shredding of the transfer product, the at least one transfer ply is at least partially removed from the at least one carrier film, and thus a mixture of transfer product shreds and/or carrier film shreds and/or transfer ply constituents results. Instead TADAMASA ET AL. discloses the product to be completely removed from the film prior to recycling. However, given that TADAMASA ET AL. discloses washing the film prior to shredding (Example 1 and 8) a person having ordinary skill in the art at the time of invention would understand other impurities 
Regarding Claim 21 and 23 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. fails to specifically disclose wherein the following step is further performed after step a), c) mechanically cleaning the transfer product shreds, by machine, in order to remove foreign materials and/or transfer ply constituents or wherein the mechanical cleaning by machine in step c) is effected by means of friction, wherein the transfer product shreds are present in the dry state and further transfer ply constituents are removed.  Instead, TADAMASA ET AL. discloses washing of the recycled material with water prior to recycling (Example 1 and 8).  Given those teachings, a person having ordinary skill in the art at the time of invention would have found mechanical washing to be an obvious variant of washing with water.
Regarding Claim 24 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 21. TADAMASA ET AL. disclose wherein the transfer product shreds after step c) have a varnish residue proportion in the range of from 0 wt.-% to 100 wt.-%.(TADAMASA ET AL. discloses no varnish therefore the limitation of 0% varnish is met).
Regarding Claim 30 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. fails to specifically disclose wherein the following step is further performed after the compressing or extruding in step b): Liquid State Polymerization and/or Solid State Polymerization to improve the material properties. However, liquid state and solid-state polymerization is well known in the art of polymers, and absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such steps obvious
Regarding Claim 62 : TADAMASA ET AL. discloses the invention as described above in the rejection of claim 1. TADAMASA ET AL. fails to specifically disclose wherein, in step f), during the compounding, a vacuum and/or negative pressure is generated in the compounder. However, such steps are well known in the art of extrusion and absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found compounding under vacuum to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT J GRUN/Primary Examiner, Art Unit 1744